DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claims 1, 12 & 16, the phrase “the telescopic” [lines 7, 7 & 5 respectively] does not have a proper antecedent basis.  Consequently, the remaining claims are rejected since they are depend upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9, 11, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., [US 2015/0277517] in view of Scherer [US 2,909,212].  Zhang teaches of a cabinet (10) comprising: a door panel (20) defining at least one inherent locking hole; at least one component (41, 45) connected to the door panel via the inherent locking holes within the panel (note figures); and at least one inherent fixing device (viewed as the inherent fasteners / locking assemblies used to mount the component upon the vertical surface of the door).  Zhang teaches applicant’s basic inventive claimed cabinet as outlined {mapped} above, but does not specify aspects of the fixing device as prescribed by applicant.  As to the distinct features of the fixing device, Scherer is cited as an evidence reference for the known teaching of a fixing device (fig. 5) used to securely and adjustably support a component (5) relative to a fixed structure.  The fixing device comprising: a telescopic portion (14) aligned with a locking hole (8); and an operation portion (26) connected to the telescopic portion.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang so as utilize a locking assembly / fixing device as taught by Scherer because this arrangement would provide an alternative means by which the component can be mounted upon the door, but with the added benefit of implementing a “quick release” aspect to the coupling whereby a user can easily and quickly connect or disconnect the component to the door by way of manual manipulation of the operation portion.  As modified, the operation portion is rotatable in a first direction to drive the telescopic portion to extend out of the locking hole to position inside of the door panel and abut the component (in a manner as embodied by Scherer’s fig. 2 depiction), and the 10operation portion is rotatable in a second direction to reset to outside of the door panel to unlock the component (in a manner as embodied by Scherer’s fig. 3 Regarding Claim 2, as modified, the fixing device comprises a fixing bracket (11, 12) and a stop pin (14, 26) fixed to the fixing bracket, the fixing bracket is mounted at the locking hole, the stop pin comprises the telescopic portion and the operation portion.  Regarding Claim 9, as modified, the cabinet comprises a main body (note fig. 1), the door panel is rotatably disposed on a lateral sidewall of the main body (shown), a fixing plate (viewed as the flanged edge plate or the plate along the left of (40, 41) as shown in figs. 1 & 3) is perpendicularly fixed to an end of the 5door panel away from the lateral sidewall.  Regarding Claim 11, as modified, the component is power distributor (power supply unit).  As to claims 16 & 17, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 
Claims 6, 7, 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Scherer and further in view of Garrett et al., [US 7,309,116].  The combined prior art teaches applicant’s basic inventive claimed cabinet as previously outlined, but does not show the incorporation of a donut, where the donut is locked in the locking hole when the fixing device abuts the component and presses on the donut.  As to the use of a donut to mount a component, Garrett is cited as an evidence reference for the showing of a component (89) that is mounted to a door (10) via a donut (140); the donut being engaged within a locking hole (118) in order to suspend and secure the component to the door.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting assembly of the prior art in view of Garrett’s teaching because this alternative component mounting arrangement would enhance the versatility of the prior art’s device by allowing the component to be easily suspending upon the door and hung in place without the need of tools used with conventional mechanical fasteners thereby saving a user time when coupling and uncoupling the door mounted component.  It is noted that Garrett shows the locking hole on the component while the donut is located on the door; as such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to vary the arrangement of mating components (i.e., providing the component with the donut and providing the locking hole on the door) since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  As modified, once the donut of the component is seated within the locking hole, the fixing device would still be able to abut the component and press on the donut by virtue of the additional locking hole (smaller portion of the keyhole) associated with the larger portion of the locking hole.  Regarding Claim 7, as modified, the locking hole comprises a first locking hole (larger section of the keyhole) and at least one second locking hole (smaller section of the keyhole), the first locking hole communicates with the second locking hole, a diameter of the first locking hole is larger than the diameter of the second locking hole, an end of the donut passes through the first locking hole and moves toward the second locking hole to lock in the second locking 15hole.  As to claims 12 & 13, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous.

Allowable Subject Matter
Claims 3-5, 8, 10, 14, 15 & 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various fixing devices and cabinets with door mounted components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
June 24, 2021

/James O Hansen/Primary Examiner, Art Unit 3637